Exhibit 27

ASTEC INDUSTRIES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AMENDMENT AND RESTATEMENT EFFECTIVE JANUARY 1, 2009




Effective January 1, 1995, Astec Industries, Inc. established this Supplemental
Deferred Compensation Plan (the “Plan”) to enhance for certain highly
compensated Executive Officers the retirement benefit provided by Astec
Industries, Inc.  Effective as of January 1, 2009, Astec Industries, Inc. hereby
amends and restates the Plan in its entirety, primarily to add certain
provisions required to be included in the Plan pursuant to Internal Revenue Code
Section 409A.  As permitted under guidance issued under Code Section 409A, the
Plan does not contain provisions retroactive to the effective date of Section
409A (January 1, 2005), but the Plan has complied with Section 409A and guidance
thereunder since the effective date of such legislation.




ARTICLE I - DEFINITIONS


As used herein, the following terms shall have the following meanings unless a
different meaning is plainly required by the context:


1.1
ACCOUNT:  The bookkeeping account maintained by the Administrator for each
Participant under the Plan, which reflects the credits to the Participant’s
Account under Section 3.1 and the deemed Investment Results thereon.  For a
Participant who received credits under this Plan prior to January 1, 2005, the
Account includes both a Pre-2005 Company Contribution Account (which is exempt
from Section 409A) and a Post-2004 Company Contribution Account (which is
subject to Section 409A).



1.2
ADMINISTRATOR:  The Committee designated by the Board to administer the Basic
Plan.



1.3
BASIC PLAN:  The Astec Industries, Inc. 401(k) Retirement Plan, as it may be
amended from time to time.



1.4
BENEFICIARY:  The party or parties entitled to receive a Participant’s Benefit
in the event of the Participant’s death.



1.5           BENEFIT:  The Benefit payable to the Participant pursuant to
Article 3.


1.6           BOARD:  The Board of Directors of Astec Industries, Inc.


1.7           CODE:  The Internal Revenue Code of 1986, as amended.


1.8           COMPANY:  Astec Industries, Inc.

 
1

--------------------------------------------------------------------------------

 

1.9
COMPENSATION:  The total base salary and annual bonuses paid by Astec
Industries, Inc. to the Participant during the applicable calendar year,
including salary reduction pre-tax contributions made pursuant to a Code Section
401(k) plan.  Compensation shall be determined by excluding reimbursements or
other expense allowances, fringe benefits (cash and non-cash), moving expenses,
and welfare benefits (and for this purpose, workers’ compensation payments of
any type and severance pay of any type shall be considered “welfare benefits,”
but sick pay, short term disability and vacation pay are not considered “welfare
benefits”).  In addition, Compensation shall be determined by excluding the
following types of remuneration:



 
(1)
Employer contributions to a plan of deferred compensation which are not
includible in the employee’s gross income for the taxable year in which
contributed, or employer contributions under a simplified employee pension plan,
or any distributions from a plan of deferred compensation;



 
(2)
Amounts realized from the exercise of a stock option, or when restricted stock
(or property) held by the employee either becomes freely transferable or is no
longer subject to a substantial risk of forfeiture; and



(3)  
Amounts realized from the sale, exchange or other disposition of stock acquired
under a qualified stock option.



1.10
INVESTMENT RESULTS:  The deemed return on the investment of the contributions on
behalf of each Participant during each calendar year under this Plan.  The
investment options that are available for selection by Participants under this
Plan from time to time generally shall be the same as the investment options
made available to participants under the Basic Plan, provided, however, and
notwithstanding the foregoing, that (a) a Participant may make separate and
different investment elections under this Plan and the Basic Plan; (b) there
shall be no self-directed brokerage option under this Plan; (c) there shall be
no restriction under this Plan on the percentage of a Participant’s Account
under this Plan that may be deemed to be invested in common stock of the
Company; (d) the Administrator may restrict investment elections with respect to
deemed investment in common stock of the Company to the extent necessary to
comply with federal and state securities law; and (e) the Administrator may make
such other changes to the investment options offered under this Plan from time
to time as the Administrator deems necessary or appropriate in its discretion.



1.11
PARTICIPANT:  Those executive officers of Astec Industries, Inc. determined by
the Board to be eligible and designated by the Board as participants from time
to time.



1.12
PRE-2005 COMPANY CONTRIBUTION ACCOUNT: If applicable, Pre-2005 Company
Contribution Account means the value of the Participant’s Account on December
31, 2004, together with the Investment Results with respect to such Account
thereafter.


 


 
2

--------------------------------------------------------------------------------

 



1.13
POST-2004 COMPANY CONTRIBUTION ACCOUNT:  The value of the Participant’s Account,
minus the value of the Participant’s Pre-2005 Company Contribution
Account.  This generally means the Participant’s employer credits after December
31, 2004 and Investment Results thereto.  The Post-2004 Company Contribution
Account Account shall be subject to Code Section 409A and applicable guidance
thereunder.



1.14
SEPARATION FROM SERVICE:  Separation from Service means separation from service
as determined under Code Section 409A and applicable guidance thereunder.



1.15
SPECIFIED EMPLOYEE:  Specified Employee shall have the meaning assigned to such
term in Code Section 409A(2)(b)(i) and regulations thereunder.  The Company’s
Specified Employees shall be determined in accordance with rules adopted by the
Administrator, which shall be applied consistently with respect to all
nonqualified deferred compensation arrangements of the Company.





The following terms shall have the same meanings as contained in the Basic Plan
unless a different meaning is plainly required by the context:  Plan Year,
Spouse, and Years of Service.


ARTICLE 2 - PARTICIPATION


Participation in the Supplemental Executive Retirement Plan shall be limited to
those key executive officers responsible for the ultimate efficient and
profitable operation of the Company, who have been selected by the Board of
Directors.  Appendix A to the Plan lists the effective date participation
commenced (and, if applicable, the date participation ceased) for each
Participant.


Unless otherwise specified on Appendix A, each eligible employee will
participate as of January 1 of the year he is first designated a participant by
the Board.  Participation in the Plan shall cease on the date the Participant
terminates employment with the Company and all of its affiliates.


ARTICLE 3 - RETIREMENT BENEFITS


3.1
CREDITS TO ACCOUNT:  Each Account will be credited with the Employer
contributions and adjusted for Investment Results.  The amount of the Employer
contribution will be determined at the date an Employee becomes a Participant in
this Plan, subject to increase or decrease at a later date in the sole
discretion of the Board of Directors.  Unless specified otherwise by the Board,
the initial contribution rate for the Participants designated in Article II is
10% of Compensation.


 


 
3

--------------------------------------------------------------------------------

 



3.2           VESTING:  A Participant shall always be 100% vested in his or her
Account.


3.3
PAYMENT OF BENEFITS:  Payment of the deemed amount accumulated in a
Participant’s Account shall be made or shall commence on a date determined by
the Administrator during the 90 day period following the Participant’s
Separation from Service; provided, however, that, if at any time the payment of
benefits under the Plan with respect to a Specified Employee would be restricted
by Code Section 409A(a)(2)(i), such payment shall be made on the six month
anniversary of the Participant’s Separation from Service, except in the event of
death.



The default form of payment shall be a single lump sum.  However, a Participant
may elect payment in the form of annual installments, to be paid over a period
elected by the Participant, but not to exceed 10 years.  In the event payment is
made in installments, the Participant’s Account shall continue to be adjusted
for earnings as provided in Section 4.02, and the amount of the payment to be
made in a given year shall be equal to (i) times (ii), where (i) equals the
value of the Participant’s Account as of the most recent valuation date, and
(ii) equals a fraction, the numerator of which is one, and the denominator of
which is the number of installments to be paid under the Participant’s election
(including the current installment).


Within thirty (30) days of the date a Participant becomes eligible to
participate in the Plan, the Participant may elect payment in
installments.  Thereafter, a Participant may elect payment in installments or
may change his or her election from installments to lump sum, only as follows:


(i)           such subsequent election is made no later than twelve (12) months
preceding the earlier of the date the Participant Separates from Service; and
 
(ii)           such subsequent election with respect to the Member’s Section
409A Account must defer the commencement of distribution of the Section 409A
Account for a period of five (5) years from the date such payment would have
otherwise commenced.
 
All distributions shall be made in the form of cash.


3.4
DISTRIBUTION IN THE EVENT OF DEATH:  If a Participant dies before beginning to
receive his Account, his Account shall be distributed to his Beneficiary in a
single lump sum as soon as practicable following the Participant’s death.  If
the Participant elects installment payments and dies before receiving all of
such payments, the Participant’s Beneficiary shall, as soon as practicable
following the Participant’s death, receive the balance of the Participant’s
Account, valued as of the most recent date the Account was valued preceding the
distribution to the Beneficiary.


 


 
4

--------------------------------------------------------------------------------

 

3.5           ACCELERATION PERMITTED ONLY IN SPECIFIED CIRCUMSTANCES: The timing
of a distribution of a Participant’s Post-2004 Company Contribution Account may
not be accelerated, except in the event of a permissible acceleration of
distribution under Treasury Regulation Section 1.409A-3(j)(4)(ii) (domestic
relations order), (j)(4)(iii) (conflicts of interest), (j)(4)(vi) (payment of
employment taxes), (j)(4)(vii) (payment upon income inclusion under Section
409A), (j)(4)(ix) (plan terminations and liquidation), (j)(4)(xi) (payment of
state, local or foreign taxes), (j)(4)(xiii) (certain offsets) and (i)(4)(xiv)
(bona fide disputes).


ARTICLE 4 - AMENDMENT AND TERMINATION


4.1  
AMENDMENT:  The Company may amend any or all of the provisions of this Plan at
any time without the consent of any Participant or Beneficiary; provided,
however, that no such amendment shall deprive any Participant or Beneficiary of
any Benefit which had accrued prior to the effective date of such amendment.



4.2  
TERMINATION:  The Company may terminate the Plan at any time and shall cease
paying Benefits hereunder immediately upon the effective date of such
termination.  Within 90 days following such effective date, the Company shall
pay to each Participant or Beneficiary an amount equal to the value of the
Participant’s Pre-2005 Company Contribution Account as of the most recent date
the Participant’s Account was valued preceding the distribution to the
Participant.  With respect to each Participant’s post-2004 Company Contribution
Account, the termination of the Plan must comply with the requirements of
Treasury Regulation Section 1.409A-3(j)(4).



ARTICLE 5 - ADMINISTRATION


5.1  
ADMINISTRATION:  The Administrator shall administer the Plan and shall have all
powers necessary or appropriate to enable it to carry out its duties including,
without limitation, the power to interpret the Plan and to make, establish and
change rules and procedures with respect to the operation of the Plan.  The
Administrator shall have the authority to decide all questions arising under the
Plan including those involving an individual’s eligibility for Benefits and to
determine the amount of any Benefit to be paid to any Participant or Beneficiary
hereunder.  All such decisions shall be conclusive and binding on all persons.



5.2  
REQUIRED INFORMATION:  Each Participant and Beneficiary shall furnish the
Administrator such information as it shall consider necessary or desirable for
purposes of administering the Plan.  The provisions of the Plan respecting the
payment of any Benefit are conditional upon the Administrators prompt receipt of
such information.  The Company, the Administrator and any other party involved
in the administration of the Plan shall be entitled to rely upon any information
furnished by a Participant or Beneficiary with respect to any matters required
to be determined hereunder and shall not be liable on account of the payment of
any moneys or the doing of any act or failure to act in reliance thereon.


 


 
5

--------------------------------------------------------------------------------

 



5.3  
CLAIMS:  Any person having a claim for the payment of a Benefit shall file such
claim with the Administrator in writing on a form furnished by it.



(a)  
Denial of Claims:  In the event any such claim is denied or not paid within 60
days after the date of the filing thereof, the Administrator shall notify the
claimant in writing of the specific reasons for the denial or nonpayment, the
specific provisions of this Plan upon which such denial or nonpayment is based
and the appeal procedures set forth below.



(b)  
Appeal Procedures:  The Administrator shall review appeals of claims which have
been denied or have not been paid.  Any claimant whose claim has been denied or
has not been paid within said 60 day period may file a written appeal of such
denial or nonpayment with the Administrator within 90 days after the expiration
of said 60 day period together with such information concerning such claim as
the claimant desires the Administrator to consider in its review of such denial
or nonpayment.  Not later than 60 days after its receipt of any such appeal, the
Administrator shall notify the claimant in writing of its decision on such
appeal setting forth the specific reasons for its decision and the provisions of
the Plan upon which its decision is based.



5.4  
DISPUTES:  If a dispute arises as to the proper recipient of any payment, the
Administrator, in its sole discretion, may withhold or cause such payment to be
withheld until the dispute shall have been settled or determined by a court of
competent jurisdiction.



ARTICLE 6 – MISCELLANEOUS


6.1  
OWNERSHIP OF ASSETS:  Any assets which may be used to discharge the Company’s
obligations under this Plan shall be and remain the property of the Company.  No
person other than the Company shall, by virtue of this Plan, have any interest
in such assets and no Participant or Beneficiary shall have any right, title or
interest in, or claim to, any investments the Company may make to aid the
Company in meeting its obligations hereunder.  To the extent that any person
acquires a right to receive payments from the Company under this Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Company.



6.2  
NO ASSIGNMENT:  No Benefit payable hereunder shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge or encumbrance and
any attempt to anticipate, alienate, sell, transfer, assign, pledge or encumber
or charge the same shall be void.  No such Benefit shall in any manner be
subject to the debts or liabilities of any Participant or Beneficiary nor shall
it be subject to attachment or legal process for or against such person and the
same shall not be recognized hereunder except to such extent as may be required
by law.


 


 
6

--------------------------------------------------------------------------------

 



6.3  
EFFECT ON EMPLOYMENT:  Nothing contained herein shall give any Participant the
right to be retained in the service of the Company or to interfere with the
right of the Company to discharge any Participant at any time regardless of the
effect which such discharge shall or may have upon such individual as a
Participant.



6.4  
PAYMENTS TO MINOR OR INCOMPETENT:  In making any payment to or for the benefit
of any minor or incompetent person or any other person who, in the opinion of
the Administrator, is otherwise unable to apply such distribution to his own
best interest and advantage, the Administrator, in its discretion may direct
that such distribution be made directly to such person, to the legal guardian,
conservator or custodian of such person for the use and benefit of such person
or to a relative of such person to be expended by such relative for the benefit
of such person.  The Administrator shall not be obligated to see to the
application of any such payment.



6.5  
INDEMNIFICATION:  The Company agrees to hold harmless and indemnify the members
of the Committee and all directors, officers and employees of the Company
against any and all parties whomsoever, and all losses therefrom, including
without limitation, costs of defense and attorneys’ fees, based upon or arising
out of any act or omission relating to, or in connection with, this Plan other
than losses resulting from such person’s fraud or willful misconduct.



6.6  
BINDING ON EMPLOYER, PARTICIPANTS AND THEIR SUCCESSORS:  This Plan shall be
binding upon and inure to the benefit of the Company and to any other Employers
participating in this Plan, their successors and assigns and the participant and
his heirs, executors, administrators, and duly appointed legal representatives.



6.7  
RIGHTS OF AFFILIATES TO PARTICIPATE:  Any affiliate of the Company that employs
an employee who participates in this Plan shall be deemed to have adopted this
Plan.  The administrative powers and control of the Company, as provided in this
Plan, shall not be deemed diminished under this Plan by reason of the
participation of any affiliate and the administrative powers and control granted
hereunder to the Committee shall be binding upon any affiliate adopting this
Plan.



6.8  
APPLICABLE LAW:  The provisions of this Plan shall be interpreted and construed
according to the laws of the State of Tennessee.



6.9  
EFFECTIVE DATE:  This amended and restated Plan shall be effective as of January
1, 2009.  Except as amended herein, the Plan remains in full force and effect.



IN WITNESS WHEREOF, Astec Industries, Inc. has caused this instrument to be
executed by its duly authorized officers on this 23rd day of October, 2008.


ASTEC INDUSTRIES, INC.
By: F. McKamy Hall                             
Title: V.P., CFO, & Treasurer                

 


 
7

--------------------------------------------------------------------------------

 



APPENDIX A
Each Participant’s Date of Participation






Name of Participant
Effective Dates of Participation
J. Don Brock
January 1, 1995
Thomas R. Campbell
January 1, 1995
Frank Cargould
January 1, 1995
Jeff Elliott
January 1, 1995
Tim Gonigam
January 1, 1995
Albert E. Guth
January 1, 1995 - December 31, 2006
F. McKamy Hall
January 1, 1995
Richard Patek
January 1, 1995
W. Norman Smith
January 1, 1995
Robert A. Stafford
January 1, 1995 - June 30, 2006
Joseph Vig
January 1, 1995
Jeff Richmond
May 1, 2004
Neal Ferry
January 1, 2005-July 17, 2007
Richard Dorris
January 3, 2005
Alan Odgers
May 1, 2005-January 31, 2008
Ben Brock
January 1, 2007
James Pfeiffer
January 1, 2007
Michael A. Bremmer
January 1, 2007
David L. Winters
January 1, 2007
Stephen C. Anderson
January 1, 2008
Lawrence R. Cumming
January 1, 2008
Neil Peterson
January 1, 2008
David C. Silvious
January 1, 2008
Joe K. Cline
February 1, 2008



